(No Syllabus.)
Divorce, 19 C.J., p. 195, n. 42.
Department 2.
Plaintiff instituted this suit for divorce on the charge of cruel and inhuman treatment. Defendant countered with a cross-complaint praying for similar relief upon the same ground. The trial court after hearing was of opinion that neither party was entitled to prevail and therefore dismissed the suit. Defendant appeals.
AFFIRMED.
After a consideration of the transcript of evidence we are at a loss to understand why this appeal has been perfected. At the conclusion of plaintiff's case, defendant moved for a dismissal and the court stated it was inclined to grant the motion were it not for the cross-complaint. Whereupon counsel for appellant said, "We are willing to dismiss our cross-complaint." However, he did not do so. Defendant was satisfied then with the result which followed and we think ought to be now. It will serve no good purpose to review the wholly unfounded charges made by defendant. Suffice it to say, we are in accord with the conclusion reached by the learned trial court who had the great advantage of seeing and hearing the witnesses. The moving cause of this suit is the settlement of property rights.
The decree of the lower court is affirmed and plaintiff is awarded costs and disbursements.
AFFIRMED.
RAND, BEAN and BROWN, JJ., concur.